DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al (US 2013/0201127 A1).

Claim 1, Abe (Fig. 1-10) discloses an operation detection device (Fig. 1; Paragraph [0036]), comprising: 

a base portion (51; Fig. 2 and 3; 5; Fig. 4; wherein discloses a movable base; Paragraph [0055]) to which the operation unit (7; Fig. 2 and 3) is attached (Fig. 3); 
a plurality of load sensors (91; Fig. 2- 4; Paragraph [0060]) that are arranged between the operation unit (7; Fig. 3-4) and the base portion (5; Fig. 2-4) to detect a load (Paragraph [0060]) applied to the operation surface (1d; Fig. 2; Paragraph [0047]; wherein discloses an “operation surface”); and 
a plurality of elastic bodies (66 and 8; Fig. 2 and 3; Paragraph [0045]; wherein discloses an “elastic deforming part”; 6 and 8; Fig. 4; Paragraph [0092]) that are attached to the base portion (51; Fig. 2 and 3; 5; Fig. 4) and to the operation unit (7; Fig. 3) to cause the plurality of load sensors (91; Fig. 3 and 4) to contact with the operation unit (7; Fig. 3 and 4) by an elastic force thereof (Paragraph [0094]).  

Claim 10, Abe (Fig. 1-10) discloses an operation detection device (Fig. 1; Paragraph [0036]), comprising: 
an operation unit (7; Fig. 2; Paragraph [0047]) comprising an operation surface (1d; Fig. 2; Paragraph [0047]; wherein discloses an “operation surface”) to be operated thereon (72; Fig. 2; Paragraph [0048]; wherein discloses a touch detector); 
a plurality of load sensors (91; Fig. 2- 4; Paragraph [0060]) that are arranged under the operation unit (7; Fig. 3 and 4) to detect a load (Paragraph [0060]) applied to 
a base portion (51; Fig. 2 and 3; 5; Fig. 4; wherein discloses a movable base; Paragraph [0055]) arranged under the load sensors (91; Fig. 2-4); 
a case (2; Fig. 2 and 3; Paragraph 2) that is integrated with the operation unit (7; Fig. 2 and 3) and houses the load sensors (91; Fig. 2 and 3) and the base portion (5; Fig. 2 and 3) in a housing space (4; Fig. 2; Paragraph [0042]) formed between itself (2; Fig. 2) and the operation unit (7; Fig. 2); and 
a plurality of elastic bodies (66 and 8; Fig. 2 and 3; Paragraph [0045]; wherein discloses an “elastic deforming part”; 6 and 8; Fig. 4; Paragraph [0092]) that generate an elastic force (Paragraph [0094]) between the case (2; Fig. 4) and the base portion (5; Fig. 4).

Claim 2, Abe (Fig. 1-10) discloses wherein the plurality of elastic bodies (8 and 6; Fig. 3) are arranged respectively close (Fig. 3; wherein figure show elastic member arranged respectively close to detectors) to the installation positions (53; Fig. 3) of the plurality of load sensors (91; Fig. 2 and 3).  

Claim 3, Abe (Fig. 1-10) discloses wherein the plurality of load sensors (91; Fig. 2) are arranged to match the shape (Fig. 2; wherein figure shows detectors arranged in a rectangle shape) of the operation surface (1d; Fig. 2; Paragraph [0047]; wherein discloses an “operation surface”).  

Claim 4, Abe (Fig. 1-10) discloses wherein the operation surface (1d; Fig. 2; Paragraph [0047]; wherein discloses an “operation surface”) has a rectangular shape (Paragraph [0052]; wherein discloses a “rectangular light-transmissive portion” which is the operation surface 1d), and the plurality of load sensors (91; Fig. 2) are arranged under the four corners (Fig. 2) of the operation surface (1d; Fig. 2).  

Claim 5, Abe (Fig. 1-10) discloses wherein the plurality of elastic bodies (8; Fig. 2) are arranged to match the shape (Paragraph [0046]) of the operation surface (1d and 74; Fig. 2). 

Claim 6, Abe (Fig. 1-10) discloses wherein the plurality of elastic bodies (6; Fig. 2 and 3) are arranged under a pair of opposing edges (Fig. 2 and 3; wherein figures show the first elastic member 6 arranged at opposite edges) of the operation surface (7 and 1d; Fig. 2 and 3).  

Claim 7, Abe (Fig. 1-10) discloses wherein the operation unit (7; Fig. 2) has a box shape having the operation surface (1d; Fig. 2; Paragraph [0047]; wherein discloses an “operation surface”) on the upper side (1d; Fig. 2) and opened on the lower side (71a; Fig. 3) and comprises recessed portions (53; Fig. 3) on a pair of opposing lateral portions (53; Fig. 2 and 3), and the elastic body comprises (6; Fig. 2 and 3) an attachment portion (64; Fig. 2 and 3; Paragraph [0044]) attached to the base portion (5; Fig. 3), a turned-back portion (66; Fig. 2 and 3; Paragraph [0045]) protruding from an end of the attachment portion (64; Fig. 2 and 3) and folded back (Fig. 2), and a bulged .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 2013/0201127 A1) in view of Bernstein et al (US 2011/0141052 A1).

Claim 8, Abe discloses the operation detection device according to claim 1.
Abe does not expressly disclose wherein the load sensor comprises a main body internally comprising a bridge circuit formed of gauges and a load button protruding from the main body, and is configured that the resistance values of the gauges change according to a load applied to the load button and an output of the bridge circuit thereby changes.  
Bernstein (Fig. 1-36) discloses wherein the load sensor (34 and 42; Fig. 3 and 19) comprises a main body internally comprising a bridge circuit formed of gauges (34; Fig. 3; Paragraph [0084]) and a load button (42; Fig. 3) protruding from the main body, and is configured that the resistance values (Fig. 9) of the gauges change (Paragraph 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Abe’s force sensing input device by applying a resistance force sensor, as taught by Bernstein, so to use a force sensing input device with a resistance force sensor for provide improved touch pads (Paragraph [0007]).

Claim 9, Abe discloses the operation detection device according to claim 1.
Abe does not expressly disclose comprising: 
a control unit that is configured to compare a load threshold to a load based on load signals from the load sensors and, when a load greater than the load threshold is detected, to output operation information to a controlled device by judging that a push operation has been performed on the operation unit.  
Bernstein (Fig. 1-36) discloses comprising: 
a control unit (160; Fig. 21) that is configured to compare a load threshold (FT1; Fig. 22; Paragraph [0112]) to a load based on load signals (Fig. 22) from the load sensors (34; Fig. 21) and, when a load greater than the load threshold is detected (FT1; Fig. 22; Paragraph [0112]), to output operation information (Fig. 33) to a controlled device (160; Fig. 21 and 33) by judging that a push operation (28; Fig. 2) has been performed on the operation unit (24; Fig. 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Abe’s force sensing input device 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        03/12/2021